Reasons For Allowance
Claims 1, 2, 4 - 14, 16 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest  a method of performing privacy-preserving machine learning, the method  in which  a  secret-shared private data includes a set of training samples, each having d features and an output Y; initializing values for a set of d weights for a machine learning model, the weights being secret-shared among the K training computers, wherein the weights and the features are stored as integers; identifying a cost function that provides an accuracy of the set of d weights in predicting the outputs Y of the set of training samples; selecting a training sample; at each of the K training computers: computing an error term of the cost function with respect to a Jth weight to determine a Jth delta part, wherein computing the error term includes: performing a first multiplication using d feature parts of the selected training sample and d weight parts in determining a forward part, the forward parts comprising a secret-shared forward propagation result from a product of the d features and the d weights, the first multiplication using a first multiplication triplet of random integers; truncating the Jth delta part; using the truncated Jth delta part to update a Jth weight part of the d weight parts; Page 3 of 11Appl. No 16/489,667Attorney Docket No.: 079900-1147414(2122US01) Amdt. dated August 24, 2022 Response to Office Action of June 13, 2022 repeating for other training samples and other weights of the d weights to train the machine learning model..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845